Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Previous Rejections
Applicants' arguments, filed 3/23/21 have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-11, 13, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Neville et al. (US PG pub. 2011/0287065A) in view of Szekeres et al. (US PG pub. 2011/0295037A1) and further in view of Murpani et al. (US PG pub. 2015/0328172).
Neville et al. teaches compositions comprising stable nanoparticulate cinacalcet or a salt thereof. The composition can exhibit an improved dissolution rate, improved bioavailability, and reduced difference in absorption when administered orally under fed as compared to fasting conditions. The invention also encompasses methods of making 
While Neville teaches nanoparticulate cinacalcet can be made by milling or attrition, [0146], Neville does not teach the particle size claimed.
Neville also does not teach the claimed amount of binder in the composition.
Szekeres et al. teaches particle size of cinacalcet having a particle size distribution D_90 near the range 12 µm - 20 µm (see [0241]). The cinacalcet hydrochloride obtained had D_90 (v): 24 µm. Szekeres further teaches that the particle size can be varied by milling (see [0240]-[0241]. The cinacalcet hydrochloride obtained had D_90 of 47 µm. 
Murpani et al. teaches tablet composition comprising cinacalcet hydrochloride, see title. The reference teaches that the composition comprises D90 equal to or less than 30 microns in an amount of from 40% to 60% by weight and further comprises excipients, see abstract. The reference teaches the amount of binders such as povidone to be ranging from 1% to 5% and crospovidone to be ranging from 0.05% to 5%, see [0026-0027].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have manipulated the size for optimum bioavailability since 
It would have been obvious to one of ordinary skill to have optimized the excipient amounts in order to tailor the compressed tablet formulation based on the guidance provided by Murpani et al. which teaches cinacalcet comprising tablet composition comprising the known excipients such as povidone and cross povidone in a an amount ranging from 1% to 5% and 0.5% to 5% by weight. Since the general amounts of excipient such as binders are taught by the art in order to make a compressed tablet comprising cinacalcet, it would have been obvious to one of ordinary skill to have manipulated the amount of binders in order to make a tablet preparation comprising cinacalcet as taught by Murpani et al. Since Murpani teaches binders range to be from 0.05% to 5%, it would be within skill of an artisan to utilize at least one binder in the range of about 0.9% in preparing a tablet composition comprising cinacalcet as claimed, which is from 0.05% to 5% as taught by Murpani et al..
Applicant argues that it is generally known in the art that particle size reduction improves the dissolution rate of therapeutically active compounds and that larger drug particles do not dissolve sufficiently rapidly to give desired dissolution profiles and/or bioavailability. Accordingly, a person having ordinary skill in the art would not have been motivated to use micro particle size to develop the cinacalcet composition as recited in 
These arguments are not persuasive because Neville teaches less than 2000nm which is 2 microns and thus is less than 20 microns as claimed. Additionally, Murpani teaches D90 equal to or less than 30 microns in an amount of from 40% to 60% by weight and further comprises excipients and Szekeres teaches that the particle size can be varied by milling (see [0240]-[0241]. The cinacalcet hydrochloride obtained had D_90 of 47 µm. Since the particle size of cinacalcet has been taught in various ranges less than 2000nm or less than 90 microns, it would be within skill of an artisan to utilize any size below the taught range with a reasonable expectation of obtaining a tablet composition.
Applicant argues that Neville does not teach the amount of binder as claimed.
The examiner does not agree because Murpani has been cited for the amount of binder as discussed above which ranges from 1% to 5% and 0.05% to 1% of crospovidone. 
Applicant argues that Neville et al. does not teach that the particle size distribution of cinacalcet equal to less than 20µm, D50 equal to less than 10µm, and D10, equal to less than 5µm particle size and the binder in the range of less than 0.9% w/w would provide a composition that having an optimum dissolution rate and bioequivalent to Marketed SENSIPAR®. The inventors of the present application surprisingly found that the composition comprising of the binder in the range of less than 0.9% w/w is bioequivalent to Marketed SENSIPAR®. In addition, the composition of the present invention surprisingly shows dissolution profile of more than 85% in 20 minutes 
Applicant’s arguments are fully considered but is not persuasive because the comparison is not with the closest prior art and even assuming arguendo the stability data is not commensurate with the showing. Once unexpectedness has been established, the probative value of the evidence as compared to the invention as claimed must be determined, i.e., claims must be “commensurate in scope” with the showing.  See MPEP 716.02(d).  And the Examiner does not consider the claimed invention to be commensurate in scope with the showing.  The examples 1-2 demonstrated in the specification includes cinacalcet hydrochloride as a salt, microcrystalline cellulose, pregelatinized starch, povidone, crospovidone and sodium stearyl fumarate in a specific amount of Opadry II Green coated tablets with a very specific particle size of cinacalcet hydrochloride. Independent claim 2 as recited is not limited to the particle size shown in the examples and also do not reflect the amounts as demonstrated in the specification.
Applicant argues that Szekeres et al. relates to cinacalcet hydrochloride, new polymorphic crystalline forms of cinacalcet hydrochloride, amorphous cinacalcet hydrochloride and synthetic processes for their preparation. The specific examples relate to preparation of different polymorphs of cinacalcet hydrochloride in large scale production. The disclosure of Szekeres et al. is completely unrelated to compositions of 
different technical objective, a person having ordinary skill in the art would not have
combined the teachings of Neville et al. and Szekeres et al. to arrive at the present
composition comprising a binder in an amount of less than 0.9% w/w and the cinacalcet
particle size of D90 less than 20µm, D50 less than 10 µm, D10 less than 5µm. The references do not disclose the sum distribution in the formulation of cinacalcet or its effect on the dissolution data mentioned in Table 4 which impact the bioequivalence of the test product. The disclosure of Szekeres et al. provides no guidance on the role of one or more binders in the formulation or the total weight of the binder in the tablet being less than 0.9% w/w. Neville et al. is completely silent on this effect of the composition of the present invention. 
Applicant’s arguments are fully considered but is not persuasive. Szekeres et al. was cited for the teachings that various particle sizes of the cinacalcet hydrochloride can be formed. Neville was cited for the cinacalcet compositions comprising binders, disintegrant and the known excipients and Murpani has been cited for cinacalcet hydrochloride comprising tablet comprising binders wherein the at least one binder can be in a 0.05% as discussed above. Regarding the dissolution and bioequivalence results as argued by applicants, the claims do not commensurate with the showing as discussed above.

Action is final
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 
/SNIGDHA MAEWALL/
Primary Examiner, Art Unit 1612